Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         March 22, 2022


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In Re the Marriage of:                                             No. 55708-8-II

 SHAUN WILLIAMS,

                               Appellant,

         v.                                                   UNPUBLISHED OPINION

 JENNY WILLIAMS,

                               Respondent.

        WORSWICK, J. — Shaun Williams appeals from the superior court’s denial of his motion

to revise the superior court’s order denying his motion to vacate the order granting his former

wife, Jenny Williams’, motion to enforce a Military Qualifying Court Order (MQCO). The

MQCO, which was incorporated into the Williams’ 2017 dissolution decree, assigned Jenny a

portion of Shaun’s military retirement. Post-dissolution, Shaun elected to receive disability in

lieu of retirement and unilaterally reduced the amount of military retirement pay to Jenny as a

result. Shaun argues that the superior court erred in denying his motion to revise its order

denying his motion to vacate the order enforcing the MQCO because the doctrine of federal

preemption deprived the superior court of subject matter jurisdiction to assign his VA (Veterans

Affairs) disability benefits, and therefore, the dissolution decree incorporating the MQCO is

void.

        We hold that under the doctrine of res judicata, Shaun cannot collaterally challenge the

validity of the unappealed dissolution decree and MQCO. We further hold that Jenny is entitled
No. 55708-8-II


to attorney fees on appeal. Accordingly, we affirm the superior court’s order denying revision

and award Jenny attorney fees.

                                               FACTS

       Shaun and Jenny Williams divorced in January 2017 after a decade of marriage. In 2017,

the superior court entered findings of fact and conclusions of law finding the Williams’ marriage

irretrievably broken and dividing their property. The decree of dissolution ordered Shaun to pay

Jenny spousal maintenance and awarded Jenny “a marital share from [Shaun’s] Military Retired

pay.” Supp. Clerk’s Papers (CP) at 233. The division of Shaun’s military retirement pay was

delineated in an agreed Military Qualifying Court Order (MQCO) entered the same day that

assigned 50% of his disposable military retirement pay to Jenny. The MQCO provided,

       This Court shall retain jurisdiction to modify the pension division or property
       division herein should the Husband waive military retired pay for VA disability
       compensation, retires early, or does not retire and as a result the Wife’s share of his
       retired pay is reduced or negated. The Court shall retain jurisdiction in order to
       allow it to adjust the Wife’s share to pre-waiver levels or require property transfers
       or payments, or any other form of equitable payment, ie. support from the Husband
       that would otherwise result in equity between the parties in order to carry out the
       intent of the Court in this order.

Supp. CP at 163. Shaun did not appeal the dissolution decree or the MQCO.

       Due to Shaun’s failure to comply with the support orders entered by the court, including

the MQCO, Jenny filed motions for enforcement in October 2018 and December 2018. A

commissioner entered a temporary family law order finding that Shaun had circumvented the

agreement of the parties. Shaun moved for reconsideration, which the commissioner denied.

       In June 2019, Jenny sought an order determining the amount Shaun was required to pay

her. In August 2019, the superior court entered an order for maintenance and enforcement of the

MQCO, which ordered Shaun to pay Jenny maintenance in accordance to a schedule drafted by a

                                                 2
No. 55708-8-II


Special Master. Shaun did not appeal this order. After Shaun failed to pay, the superior court

found him in contempt in February 2020 and ordered him to pay Jenny attorney fees. The

superior court found Shaun still in contempt in May 2020 and entered another contempt order

against him in June 2020.

       In December 2020, Shaun filed a motion for an order to show cause as to why the 2019

order for maintenance and enforcement of the MQCO should not be vacated. The superior court

denied Shaun’s motion and awarded Jenny attorney fees for having to respond to the motion. In

January 2021, the commissioner entered an order denying Shaun’s motion to vacate and

awarding Jenny attorney fees. Shaun moved to revise the commissioner’s decision, which was

also denied.

       Shaun appeals the superior court’s order denying his motion to revise.

                                            ANALYSIS

       Shaun argues that the superior court erred in denying his motion to revise its order

denying his motion to vacate the order enforcing the MQCO because the doctrine of federal

preemption deprived the superior court of subject matter jurisdiction to assign his VA disability

benefits, and therefore, the judgment is void. Jenny responds that under the doctrine of res

judicata, the superior court properly enforced the final, unappealed 2017 dissolution decree

incorporating the MQCO.1 We agree with Jenny.

       Retired service members are entitled to pay from the federal government. Howell v.

Howell, ___ U.S. ___, 137 S. Ct. 1400, 1402-03, 197 L. Ed. 2d 781 (2017). If a service member


1
 Jenny also argues that we should dismiss Shaun’s appeal because it is frivolous and does not
comply with the appellate rules of procedure. Because we affirm the trial court under the
doctrine of res judicata, we do not reach this argument.

                                                3
No. 55708-8-II


is disabled, they may receive disability retirement. Howell, 137 S. Ct. at 1403. In 2017, the

United States Supreme Court decided Howell. There, the nonmilitary wife was awarded a

portion of her husband’s military retirement benefits. Howell, 137 S. Ct. at 1404. Several years

later, the husband waived a portion of his retirement in favor of receiving disability benefits.

Howell, 137 S. Ct. at 1404. The Court held that federal law preempted the state court from

ordering the husband to pay his former wife by dividing his disability benefits. Howell, 137 S.

Ct. at 1405-06.

       Importantly, the Howell Court did not address res judicata. Prior to Howell, the Supreme

Court noted that whether the doctrine of res judicata should bar the reopening of otherwise final

settlements is a matter of state law over which the Supreme Court has no jurisdiction. Mansell v.

Mansell, 490 U.S. 581, 589, n. 5, 109 S. Ct. 2023, 104 L. Ed. 2d 675 (1989). “We review de

novo whether an action is barred by res judicata.” In re Marriage of Kaufman, 17 Wn. App. 2d

497, 509, 485 P.3d 991 (2021).

       Res judicata protects the finality of judgments. Kaufman, 17 Wn. App. 2d at 509. “The

‘threshold requirement’ for res judicata to apply ‘is a valid and final judgment on the merits in a

prior suit.’” Kaufman, 17 Wn. App. 2d at 509 (quoting In re Marriage of Weiser, 14 Wn. App.

2d 884, 903, 475 P.3d 237 (2020)). When res judicata applies to a final judgment, the judgment

may only be reopened when specifically authorized by statute or court rule. Kaufman, 17 Wn.

App. 2d at 509. “RCW 26.09.170(1), which governs the modification of marriage dissolution

decrees, prohibits the [superior] court from modifying ‘its own decree in the absence of

conditions justifying the reopening of the judgment.’” Kaufman, 17 Wn. App. 2d at 509

(quoting Weiser, 14 Wn. App. 2d at 904). In marriage dissolution actions, res judicata prevents


                                                 4
No. 55708-8-II


the reopening of a property settlement and is a matter of state law. Kaufman, 17 Wn. App. 2d at

509.

        Ignoring the res judicata effect of his unappealed dissolution decree and property

settlement, Shaun argues that the superior court did not have subject matter jurisdiction over his

VA disability benefits, and therefore, the judgment is void and unenforceable. “‘Subject matter

jurisdiction refers to a court’s ability to entertain a type of case, not to its authority to enter an

order in a particular case.’” Kaufman, 17 Wn. App. 2d at 510 (quoting Boudreaux v.

Weyerhaeuser Co., 10 Wn. App. 2d 289, 295, 448 P.3d 121 (2019)). “[W]here the court ‘has

jurisdiction of the parties and of the subject matter, and has the power to make the order or

rulings complained of,’” but its order “‘is based upon a mistaken view of the law or upon the

erroneous application of legal principles, it is erroneous,’ as opposed to void for lack of

jurisdiction.” Ronald Wastewater Dist. v. Olympic View Water & Sewer Dist., 196 Wn.2d 353,

372-73, 474 P.3d 547 (2020) (internal quotation marks omitted) (quoting Dike v. Dike, 75 Wn.2d

1, 7, 448 P.2d 490 (1968)).

        Under article IV, section 6 of the Washington Constitution, superior court jurisdiction

extends to “all cases and . . . all proceedings in which jurisdiction shall not have been by law

vested exclusively in some other court.” RCW 26.12.010 specifically grants the superior court

jurisdiction to hear family law cases and to enter orders addressing “the distribution of property

or obligations.” Under this broad constitutional and statutory grant of subject matter jurisdiction,

we may only find lack of jurisdiction under “compelling circumstances, such as when it is

explicitly limited by the Legislature or Congress.” Kaufman, 17 Wn. App. 2d at 511 (quoting

Weiser, 14 Wn. App. 2d at 905). Orders dividing property in dissolution decrees are within the


                                                    5
No. 55708-8-II


superior court’s “proper exercise of authority” and any legal errors in this case were not

jurisdictional defects.2 Kaufman, 17 Wn. App. 2d at 513.

       Our court recently considered a similar challenge in Kaufman. 17 Wn. App. 2d at 497.

There, the ex-wife obtained an enforcement order requiring her ex-husband to pay spousal

maintenance including a portion of his VA disability benefits. Kaufman, 17 Wn. App. 2d at 505.

Kaufman challenged the enforcement order, raising the same arguments as Shaun does here.

Kaufman, 17 Wn. App. 2d at 509. We rejected Kaufman’s arguments explaining:

       [A] trial court decision contrary to federal law may amount to an error of law that
       can be corrected on appeal or through a CR 60 motion, but that does not undermine
       the trial court’s subject matter jurisdiction. Here, we hold that the trial court had
       authority to enter the dissolution decree, including the division of [Kaufman]’s
       military disability retirement and, thus, the unappealed, final decree has res judicata
       effect.

Kaufman, 17 Wn. App. 2d at 519. “Even a prior unappealed order that was incorrect at the time

it was made may be subject to res judicata so long as the court had personal and subject matter

jurisdiction. Kaufman, 17 Wn. App. 2d at 516.

       Our decision in Kaufman is dispositive here. The Williams’ dissolution decree was a

valid, unappealed final judgment on the merits, and the spousal maintenance provision

incorporating the MQCO is not void. Res judicata prevents Shaun from collaterally challenging

the validity of the dissolution decree in response to Jenny’s motion to enforce. The superior

court did not lack subject matter jurisdiction to enter the dissolution decree or enter its

enforcement order. Thus, the superior court did not err in denying Shaun’s motion to revise.



2
 To the extent Shaun argues that federal preemption deprived the state superior court of subject
matter jurisdiction, our court expressly rejected that argument in Kaufman. 17 Wn. App. 2d at
512-13.

                                                  6
No. 55708-8-II


                                        ATTORNEY FEES

        Jenny requests attorney fees on appeal under RCW 26.18.160. Under RAP 18.1(a), we

may grant attorney fees on appeal “[i]f applicable law grants to a party the right to recover

reasonable attorney fees or expenses on review.” Under RCW 26.18.160, the prevailing party in

an action to enforce a support or maintenance order may recover attorney fees and costs without

showing financial need. Kaufman, 17 Wn. App. 2d at 521. Because we affirm the superior

court’s order denying revision of its order denying vacation of the enforcement order in Jenny’s

favor, we grant her request for attorney fees on appeal under RAP 18.1(a) and RCW 26.18.160.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Worswick, J.
 We concur:



 Lee, C.J.




 Price, J.




                                                  7